—Judgment of the Supreme Court, New York County (Jay Gold, J.), rendered May 3, 1989, convicting defendant upon his plea of guilty of three counts of criminal possession of stolen property in the fourth degree and sentencing him as a predicate felon to concurrent prison terms of 114 to 3 years, is unanimously affirmed.
Defendant was charged with 58 counts of criminal possession of stolen property and two counts of attempted scheme to defraud arising out of defendant obtaining stolen credit cards from street sources and turning them into the financial institution that issued them for a reward. After the prosecutor’s opening statement, defendant pleaded guilty to three counts and was sentenced to the minimum allowed by law.
The record amply demonstrates that the defendant know*324ingly, voluntarily and intelligently entered his guilty plea (People v Harris, 61 NY2d 9, 17). Although defendant expressed some reservations of his conduct being criminal, he stated a clear, affirmative desire to plead guilty in light of the proof against him (see, North Carolina v Alford, 400 US 25; People v Serrano, 15 NY2d 304, 310).
Defendant, with the advice of counsel, was able to evaluate all the relevant factors, including his prior felony conviction, the testimony that would be presented against him at trial, and the fact he would receive the minimum sentence. Accordingly, the court did not abuse its discretion by denying defendant’s motion to withdraw his plea of guilty (People v Billingsley, 54 NY2d 960; People v Brown, 111 AD2d 928, 929). Concur —Kupferman, J. P., Sullivan, Rosenberger, Asch and Smith, JJ. [See, 160 AD2d 373.]